Citation Nr: 0900900	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant Represented by:  Darryl W. Hunt, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel
INTRODUCTION

The appellant had a period of active duty for training from 
August 1976 to December 1976.  He was discharged under other 
than honorable conditions for a period of service from 
January 1978 to August 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  In a final administrative decision dated in April 1980, 
the appellant's character of service for the period from 
January 1978 to August 1979, was determined to constitute a 
bar to VA benefits based on that period of service.  

2.  The claimed disabilities were not present until many 
years after the appellant's honorable service, and have not 
been linked to service by any competent evidence.  


CONCLUSIONS OF LAW

A psychiatric disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2008).

A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the September 2003 letter, 
provided before the adjudication of this claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the appellant has not been provided a VA examination related 
to this claim, there is no need for such an exam, as absent 
medical evidence indicating a link between the appellant's 
military service and his claimed disabilities, an examination 
is not required.  Further, the character of the appellant's 
service from 1978 to 1979 is a bar to his ability to receive 
VA benefits for this period of service.  For both reasons 
previously stated, the VA's duty to provide an examination 
has not been triggered.  See 38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.159(a).  The appellant has been provided a hearing 
related to his claims and his Social Security Administration 
file has been obtained.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained, therefore, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim and no further assistance 
to the appellant with the development of evidence is 
required.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

The appellant contends that his psychiatric and low back 
disabilities had their onset during his service in 1978 and 
1979.  In this regard, the record shows that in an unappealed 
April 1980 Administrative Decision, the VA determined that 
the appellant's military service during the period from 
January 1978 to August 1979, was terminated under conditions 
which constitute a bar to entitlement to VA benefits.  Given 
this bar to entitlement to VA benefits that is in place, the 
appeal under this theory of entitlement is denied.  

With respect to the period of active duty for training from 
August 1976 to December 1976, the service medical records do 
not reflect any pertinent complaints or findings, and no such 
pertinent complaints or findings are reflected in any record 
until many years after service.  Likewise, neither the 
appellant or anyone else has suggested a link exists between 
the claimed disabilities and the appellant's 1976 service.  
In view of this, a basis upon which to establish service 
connection has not been presented, and the appeal is denied.  


ORDER

Service connection for a psychiatric disorder is denied. 

Service connection for residuals of a back injury is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


